           Case 1:20-cr-00001-DAD-BAM Document 26 Filed 10/09/20 Page 1 of 3


 1   Melissa Baloain, SBN# 232602
     Law Office of Melissa Baloian
 2   5424 N. Palm Ave. Suite 106
     Fresno, Ca. 93704
 3   Telephone (559) 352-2331
     Mbaloian.law@gmail.com
 4

 5   Attorney for Defendant BRYAN LOVELACE
 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11
     THE UNITED STATES OF AMERICA,                    )     Case No. 1:20-CR-00001 DAD-SKO
12                                                    )
                              Plaintiff,              )     STIPULATION TO CONTINUE CHANGE
13                                                    )     OF PLEA, FINDINGS & ORDER
                    vs.                               )
14                                                    )
     BRYAN LOVELACE,                                  )     Date: October 13, 2020
15                                                    )     Time: 9:00 a.m.
                              Defendant.              )     Court: Hon. Dale A. Drozd
16                                                    )
                                                      )
17

18                                           STIPULATION

19          The defendant, BRYAN LOVELACE, by and through his counsel, Melissa Baloian, and
20
     the United States of America, by and through its counsel, Assistant United States Attorney
21
     Kimberly Sanchez, hereby stipulate as follows:
22

23
            1.      By previous order, this matter was set for a change of plea hearing on October

24   13, 2020, at 9:00 a.m.
25          2.      By this stipulation, the defendant now moves to continue the change of plea
26
     hearing until November 2, 2020, and to exclude time between October 13, 2020, and November
27
     2, 2020, under 18 U.S.C. §§3161(h)(7)(A) and 3161 (h)(7)(B)(i)(ii) and (iv).
28

            3.      The parties agree and stipulate, and request the Court find the following:



                                                      -1-
           Case 1:20-cr-00001-DAD-BAM Document 26 Filed 10/09/20 Page 2 of 3


 1                  a.      The defense and the government have been in communication regarding
 2
     the change of plea. After such communication, the government has provided a new change of
 3
     plea agreement.
 4

 5
                    b.      Defense counsel has mailed the new change of plea agreement to the

 6   defendant on October 6, 2020. The defendant is in the Fresno County Jail.
 7                  c.      The continuance until November 2, 2020, will provide the necessary time
 8
     for defense counsel and the defendant to review, sign, and mail back the change of plea
 9
     agreement.
10

11                  d.      Based on the above-stated findings, the ends of justice served by

12   continuing the case as requested outweigh the interest of the public and the defendant in a trial
13
     within the original date prescribed by the Speedy Trial Act.
14
                    e.      For the purposes of computing time under the Speedy Trial Act, 18
15
     U.S.C. §3161, et seq. within which trial must commence, the time period of October 13, 2020,
16

17   to November 2, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C. §§3161(h)(7)(A)

18   and 3161 (h)(7)(B)(i)(ii) and (iv) because it results from a continuance granted by the Court at
19
     the parties’ request on the basis of the Court’s finding that the ends of justice served by taking
20
     such action outweigh the best interest of the public and the defendant in a speedy trial.
21

22
            4.      Nothing in this stipulation and order shall preclude a finding that other

23   provisions of the Speedy Trial Act dictate the additional time periods are excludable from the
24   period within which a trial must commence.
25

26

27

28




                                                      -2-
             Case 1:20-cr-00001-DAD-BAM Document 26 Filed 10/09/20 Page 3 of 3


 1            IT IS SO STIUPLATED
 2

 3
              Dated: October 8, 2020
 4                                                                    /s/ Melissa Baloian
 5
                                                                      _____________________
                                                                      MELISSA BALOIAN
 6                                                                    Attorney for Defendant
 7            Dated: October 8, 2020
 8
                                                                      /s/ Kimberly A. Sanchez
 9                                                                    _______________________
                                                                      KIMBERLEY A. SANCHEZ
10
                                                                      Assistant United States Attorney
11

12
     -------------------------------------------------------------------------------------------------------------------------
13

14
                                                            ORDER
15

16
     IT IS SO ORDERED.
17
         Dated:       October 9, 2020
18
                                                                  UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28




                                                                -3-
